                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                    Case No. 18-10018-EFM

  TIMMY JOE ROGERS,

                  Defendant.




                               MEMORANDUM AND ORDER

         This matter comes before the Court on the government’s Appeal of Magistrate Judge

Ruling (Doc. 82).     On April 5, 2019, Magistrate Judge Gale issued an order granting in part

Defendant’s Motion to Modify Conditions of Pretrial Release. The government objects to Judge

Gale’s determination that the motion was properly before the Court and for his finding that the

statutory provision violated procedural due process and was thus unconstitutional. For the reasons

described in more detail below, the Court finds that the motion was properly before the Court. The

Court, however, reverses the determination that § 3142(c)(1)(B) is facially unconstitutional.

                          I.     Factual and Procedural Background

         Defendant Rogers was originally charged with two counts of sex trafficking a minor by

way of solicitation pursuant to 18 U.S.C. § 1591(b)(2). The first count allegedly happened on

March 30, 2014, and the second count on July 7, 2014. The government later filed a Superseding
Indictment charging Defendant with two counts of sex trafficking a minor by way of recruitment

and enticement pursuant to 18 U.S.C. § 1591(a)(1). On February 27, 2019, the government filed

a Second Superseding Indictment against Defendant. The indictment charged Defendant with one

count of sex trafficking or attempted sex trafficking of a minor pursuant to 18 U.S.C. § 1591(a)(1)

between March 30 and July 7, 2014 (encompassing both the March 30 and July 7 dates) and one

new count of enticement or attempted enticement between February 24 and July 7, 2014, pursuant

to 18 U.S.C. § 2422(b).

       Defendant had his initial appearance before Magistrate Judge Gale on February 7, 2018.

On February 9, Judge Gale conducted a detention hearing. Defendant was represented by counsel.

Pretrial services recommended Defendant’s release on bond with certain conditions. The

government agreed and withdrew its motion for detention.

       Defendant was released on bond. Pursuant to 18 U.S.C. § 3142(c)(1)(B), known as the

Adam Walsh Child Protection and Safety Act (the “Adam Walsh Act”), Judge Gale imposed

certain mandatory conditions, which included a curfew and electronic monitoring. Defendant did

not object to these conditions.

       On March 6, 2019, Defendant filed a Motion to Modify Conditions of Release. In this

motion, Defendant requested that the curfew and electronic monitoring conditions be removed.

He argued that the mandatory imposition of pretrial release conditions based on the nature of the

crime charged was unconstitutional.

       The government objected to Defendant’s motion. The government first argued that

Defendant’s motion was untimely because it was brought approximately 13 months after the

conditions were imposed. Next, the government asserted that the mandatory conditions were not

unconstitutional.


                                                -2-
       Judge Gale held a hearing on the motion. On April 5, 2019, Judge Gale issued a written

opinion granting, in part, Defendant’s motion. Judge Gale first found that the motion was timely.

Next, he determined that the mandatory conditions were unconstitutional. Specifically, he found

that a provision in 18 U.S.C. § 3142(c)(1)(B) violated Defendant’s right to procedural due process

under the Fifth Amendment.

       At a later hearing, however, Judge Gale determined that despite the unconstitutionality of

mandatory conditions, the conditions were reasonably appropriate in Defendant’s case. Thus, he

issued a written opinion denying Defendant’s request to remove the conditions. The government

now appeals Judge Gale’s finding that Defendant’s motion was timely and Judge Gale’s holding

that § 3142(c)(1)(B) is unconstitutional. This Court held a hearing on June 4, 2019.

                                         II.     Analysis

       The government brings its motion pursuant to Fed. R. Crim. P. 59(a) which allows a district

court to review a magistrate judge’s non-dispositive order as long as the party files its objection

within 14 days of the order. The government filed its objection and appeal within 14 days. At the

hearing, there was discussion as to whether the government’s motion was moot. Judge Gale issued

two written opinions. The first opinion granted in part Defendant’s motion to modify and found

that the statutory provision was unconstitutional. The government filed its objection and appeal

within 14 days of this order. On the same day that the government filed its motion, Judge Gale

issued a second opinion denying Defendant’s motion to modify conditions and left Defendant’s

bond conditions in place. His ruling on the constitutional issue, however, remained unchanged.

       The Court determines that the government’s objection and appeal is not moot. Pursuant to

Fed. R. Crim. P. 59(a), under which the government brings its motion, a district court can review

a magistrate judge’s non-dispositive order as long as the party files its objection within 14 days of


                                                -3-
the order. Rule 59(a) also provides that the district judge “must consider timely objections and

modify or set aside any part of the order that is contrary to law or clearly erroneous.” Furthermore,

the finding of the provision as facially unconstitutional has implications beyond this case, as a

successful facial constitutional challenge invalidates the challenged law in all circumstances.1

Thus, the Court will employ the standard of review under Rule 59 and determine whether Judge

Gale’s findings are contrary to law or clearly erroneous.

A.       Timeliness

         In Judge Gale’s order, he found that Defendant’s motion was properly before the court.

Specifically, he found that 18 U.S.C. § 3142(c)(3) provided the avenue for his review.2 Section

3142(c)(3) provides that “the judicial officer may at any time amend the order to impose additional

or different conditions of release.” Specifically, Judge Gale stated that this statutory provision

“allow[ed] the judge who set the original bond broad latitude to adjust the bond as the case moves

forward.” Because Judge Gale set the original bond, he (as the judicial officer) may at any time

amend the order to impose different conditions of release. Thus, although he noted that it was a

difficult question whether Defendant’s failure to object when the bond was originally issued

constituted a waiver, he ultimately found that Defendant did not waive his right.

         The government first asserts that Judge Gale erred in finding Defendant’s motion timely.

The government relies on Fed. R. Crim. P. 59, which sets the limit for review of a magistrate’s




         1
           Doe v. City of Albuquerque, 667 F.3d 1111, 1127 (10th Cir. 2012) (noting that when a statute fails a facial
constitutional test that it cannot be constitutionally applied to anyone).
         2
           Defendant moved to modify through § 3145(a)(2) and § 3142(c)(3). Judge Gale found § 3145(a), as well
as § 3142(f), inapplicable.



                                                         -4-
non-dispositive order as 14 days.3 Thus, the government contends that because Defendant’s

motion was brought more than 14 days after Judge Gale entered Defendant’s bond conditions,

Defendant’s motion was untimely.

         This rule, however, is inapplicable. Rule 59(a) governs a district court’s review of a

magistrate judge’s non-dispositive order. In this case, a district judge was not reviewing the

magistrate judge’s order. Instead, the magistrate judge was reviewing or re-evaluating his own

order setting the conditions of the bond, and whether to modify those conditions. Thus, it was not

the district court’s review, and Rule 59(a) is inapplicable.

         The government additionally contends that Judge Gale’s decision was contrary to law

because he did not follow the analysis from another recent decision in the District of Kansas,

United States v. Doby.4 Although the underlying facts in Doby are similar to the facts here, there

is one distinct procedural difference. In Doby, the motion to modify was heard and decided by the

district judge assigned to the case. This fact played a part in Judge Teeter’s analysis.

         In a footnote, Judge Teeter noted the procedural inapplicability of § 3142(c)(3) to the

defendant’s motion to modify for two reasons. Specifically, she stated that § 3142(c)(3) was

applicable to the judicial officer who entered the initial release order (which was not her).5 That

key distinction is present in this case. Judge Gale entered the initial release order and considered

the request to modify the bond conditions. Thus, § 3142(c)(3) is applicable to Judge Gale.



         3
             See Fed. R. Crim. P. 59(a).
         4
           2019 WL 343257 (D. Kan. Jan. 28, 2019). This case is on expedited appeal to the Tenth Circuit Court of
Appeals. Defendant suggests that this Court could stay the proceedings here until the Tenth Circuit issues its decision.
As will be noted, the Court finds that there is sufficient procedural difference that makes it unnecessary to stay its
decision here.
         5
             Doby, 2019 WL 343257, at *3 n.5.



                                                          -5-
        Judge Teeter also noted that § 3142(c)(3) “specifies when the judicial officer may act not

when a party may move.”6 This statement does not help the government. Although Defendant

filed the motion, Judge Gale also found that he could act under §3142(c)(3). Section 3142(c)(3)

provides that “[t]he judicial officer may at any time amend the order to impose additional or

different conditions of release.” There is no limitation in this statutory provision precluding a

judicial officer from acting if the issue was brought before the Court by motion. Indeed, there is

no limitation in this statutory provision as to when the judicial officer may act. Thus, the Court

does not find Judge Gale’s determination that Defendant’s motion was properly before the Court

contrary to law or erroneous.

B.      Constitutionality

        Pursuant to the Adam Walsh Act,7 “any release order shall contain, at a minimum, a

condition of electronic monitoring” and certain other conditions, such as a specified curfew.

Defendant brought a motion to modify asserting that these two mandatory conditions under §

3142(c)(1)(B) were unconstitutional, both procedurally and substantively. Specifically, Defendant

argued that the provision violated the due process clause of the Fifth Amendment.8

        Judge Gale addressed the procedural component of the statute finding it unnecessary to

make a further distinction between substantive and procedural due process.9 He specifically found

that the provision in the statute was facially unconstitutional because it fell short of procedural due



        6
            Id.
        7
            Pub. L. 109-248, 120 Stat. 587 (July 27, 2006).
        8
            Defendant also asserted an argument under the Eighth Amendment, but Judge Gale did not address it. Thus,
it is not an issue before this Court.
        9
            Judge Gale noted that Defendant’s procedural and substantive challenges were “rather blurred.”



                                                          -6-
process protections and thus violated the due process clause of the Fifth Amendment. He first

found that there was no question that the conditions implicated a substantial liberty interest because

they involved government monitoring.10 Judge Gale then found that there were no procedures to

not impose the requirements, which amounted to the procedures being constitutionally insufficient.

Thus, he determined that § 3142(c)(1)(B) was facially unconstitutional.

         A party can make a facial challenge, an as-applied challenge, or both to a statute. A facial

challenge looks to the application of the statute to all parties.11 Facial challenges are generally

disfavored.12 “A facial challenge to a legislative Act is . . . the most difficult challenge to mount

successfully, since the challenger must establish that no set of circumstances exists under which

the Act would be valid.”13 “[A]n as-applied challenge tests the application of [the] restriction to

the facts of a plaintiff’s concrete case.”14 “Sequentially, courts should put off facial attacks and

analyze as-applied ones first to avoid having to strike down, unnecessarily, an act of Congress.”15

         The Fifth Amendment provides that “[n]o person shall be . . . deprived of life, liberty or

property without due process of law.”16 It protects individuals from two types of government




          10
             He noted that submitting to 24-hour government monitoring through a curfew and electronic monitoring
is a substantial restriction on liberty.
         11
              iMatter Utah v. Njord, 774 F.3d 1258, 1264 (10th Cir. 2014) (citation omitted).
         12
              Wash. State Grange v. Wash. State Republican Party, 552 U.S. 442, 450 (2008).
         13
            United States v. Salerno, 481 U.S. 739, 745 (1987). The Court recognizes that there has been some
criticism of the “no set of circumstances” standard articulated in Salerno and cases in which it has not been applied.
See Doe, 667 F.3d at 1124 (collecting cases).
         14
              iMatter Utah, 774 F.3d at 1264 (citation omitted).
         15
              United States v. Frederick, 2010 WL 2179102, at *7 (D.S.D. 2010) (citing Grange, 552 U.S. at 450).
         16
              U.S. Const. amend. V.



                                                           -7-
action.17 Substantive due process “prevents the government from engaging in conduct that shocks

the conscience . . . or interferes with rights implicit in the concept of ordered liberty.”18 The

substantive component “forbids the government to infringe certain ‘fundamental’ liberty interests

at all, no matter what process is provided, unless the infringement it narrowly tailored to serve a

compelling state interest.”19 If a challenge “survives substantive due process scrutiny, it must still

be implemented in a fair manner.”20 Procedural due process insures that “government action

depriving a person of life, liberty or property . . . [is] implemented in a fair manner.”21

       As noted above, Judge Gale found it unnecessary to distinguish further between substantive

and procedural due process and appeared to only address procedural due process. This Court will

first address substantive due process and then procedural due process. Here, Defendant cannot

identify a fundamental liberty interest that was infringed upon. His issue is with the electronic

monitoring and curfew imposed upon him while awaiting trial. As the United States Supreme

Court has stated, pretrial conditions generally do not amount to punishment but instead are

regulatory solutions.22 Specifically, the Supreme Court has found that detention in some cases

does not amount to punishment and thus is not an infringement on an individual’s fundamental




       17
            Salerno, 481 U.S. at 746.
       18
            Id. (internal quotation marks and citations omitted).
       19
            Reno v. Flores, 507 U.S. 292, 302 (1993) (citations omitted).
       20
            Salerno, 481 U.S. at 746 (citing Mathews v. Eldridge, 424 U.S. 319, 335 (1976)).
       21
            Id. (citation omitted).
       22
            Id. at 746-47.



                                                          -8-
liberty interest.23 Surely release with limited conditions of curfew and electronic monitoring

would not infringe on an individual’s fundamental liberty interest if detention does not.

       In addition, the Supreme Court has “repeatedly held that the Government’s regulatory

interest in community safety can, in appropriate circumstances, outweigh an individual’s liberty

interest.”24 Here, “the government’s interest in preventing crime by arrestees is both legitimate

and compelling.”25 The statutory provision at issue is tailored to certain individuals who are

accused of certain crimes.26 Congress has decided that certain conditions, such as electronic

monitoring and curfew, “are minimal conditions to be imposed on defendants accused of certain

crimes involving children.”27 Thus, Defendant cannot successfully mount a substantive due

process challenge because he cannot identify a fundamental liberty interest.

       In looking at a procedural due process challenge, the Court considers two questions. First,

the Court must determine “whether there exists a liberty or property interest which has been

interfered with by the State.”28 Next, the Court considers “whether the procedures attendant upon

that deprivation were constitutionally sufficient.”29




       23
            Id.
       24
            Id. at 748.
       25
            Id. at 749 (citation omitted).
       26
            See 18 U.S.C. § 3142(c)(1)(B).
       27
            United States v. Stephens, 594 F.3d 1033, 1041 (8th Cir. 2010) (Smith, concurring).
       28
            Kentucky Dep’t of Corrns. v. Thompson, 490 U.S. 454, 460 (1989) (citation omitted).
       29
            Id. (citation omitted).



                                                         -9-
        “Protected liberty interests ‘may arise from two sources-the Due Process Clause itself

and the laws of the States.’ ”30 As noted above, Defendant does not sufficiently identify a

protected liberty interest. To the extent, however, that he does identify or have a liberty interest

interfered with by the state, there were constitutionally sufficient procedures in place.

        Here, Judge Gale entered the Order Setting Conditions of Release during Defendant’s

arraignment and pretrial hearing. He imposed the conditions after review of the Pretrial

Services Report and Recommendations.                    The Government had requested detention of

Defendant but withdrew that request at the hearing after reviewing and adopting the

recommendation of Pretrial Services. The procedure followed in this case is the typical

procedure followed in every criminal case in this district.

        It is true that the Pretrial Services included the recommendation of such mandatory

conditions of electronic monitoring and curfew. There were, however, constitutionally

sufficient procedures in place to protect against any infringed liberty interest.

First, § 3142(c)(1)(B) requires that the judicial officer determine that a defendant’s release is

“subject to the least restrictive further condition, or combination of conditions, that such

judicial officer determines will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Presumably, Judge Gale looked at the

recommended conditions to determine that they were the least restrictive conditions

notwithstanding their mandatory nature.31


        30
             Thompson, 490 U.S. at 460 (quoting Hewitt v. Helms, 459 U.S. 460, 466 (1983)).
        31
           A magistrate judge does not have to follow the Pretrial Services Report and Recommendation but considers
it when making a decision.



                                                       -10-
         In addition, the imposition of electronic monitoring and curfew conditions can be

tailored to the individual Defendant. As noted by one court,

         The Bail Reform Act is still an outline a judicial officer follows when
         determining the conditions of pretrial release, giving the officer discretion
         constrained by the requirement that the accused be released pending trial subject
         to the least restrictive appropriate conditions. The Act is not rendered
         unconstitutional because Congress deemed it appropriate to direct a judicial
         officer’s attention to specific conditions when determining prerelease conditions
         in certain cases.32

In addition, as the Eighth Circuit Court of Appeals held when finding this specific provision

constitutional,

         Section 216 [§ 3142(c)(1)(B)] does not deprive child pornography defendants
         of a detention hearing or an individualized determination whether detention or
         release is appropriate. As relevant here, the only effect of § 216 is to require a
         curfew and some electronic monitoring. The defendant remains entitled to a
         detention hearing and a large number of individualized determinations—
         including an individualized determination as to the extent of any mandatory
         conditions of release.33

Indeed, even in this case, although a curfew was imposed upon Defendant, the curfew hours

were not set in the Order Setting Conditions of Release. Instead, the Order stated that curfew

was imposed “as directed by the pretrial services office or supervising officer.”

         To sustain a facial challenge to the procedures of the Bail Reform Act, the Court only needs

to find the procedures adequate to authorize the conditions in certain situations.34 “The fact that




         32
            United States v. Cossey, 637 F. Supp. 2d 881, 891 (D. Mont. 2009); see also Frederick, 2010 WL 2179102,
at *8 (finding that the defendant’s facial due process challenge was easily disposed of because there were defendants
for whom electronic monitoring and curfew were appropriate and noting a judicial officer has discretion in setting the
conditions).
         33
              Stephens, 594 F.3d at 1039.
         34
              Salerno, 481 U.S. at 745.



                                                        -11-
the Bail Reform Act might operate unconstitutionally under some conceivable set of circumstances

is insufficient to render it wholly invalid.”35 In this case, Defendant does not identify a sufficient

liberty interest nor does Defendant identify a lack of sufficient process. Thus, the Court concludes

that Judge Gale’s determination that the statute is unconstitutional is clearly erroneous.36

         IT IS THEREFORE ORDERED that the government’s Appeal of Magistrate Judge

(Doc. 82) is hereby DENIED IN PART and GRANTED IN PART.

         The Court affirms Judge Gale’s finding that the motion was timely. The Court, however,

reverses the holding that § 3142(c)(1)(B) is unconstitutional.

         IT IS SO ORDERED.

         Dated this 18th day of June, 2019.




                                                                ERIC F. MELGREN
                                                                UNITED STATES DISTRICT JUDGE




         35
              Id.
         36
           Ultimately, Judge Gale determined that the conditions were necessary in this case. Thus, the conditions
were not unconstitutionally applied to Defendant as these conditions were the least restrictive conditions to secure his
appearance at trial.



                                                         -12-
